 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ROBERTO CHAIDEZ,                                No. 2:18-cv-2807 TLN AC P
12                     Petitioner,
13          v.                                       ORDER
14   M. BITER,
15                     Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed two motions for discovery. ECF

18   Nos. 13, 14. The petition was dismissed and this case was closed on November 8, 2018. ECF

19   Nos. 7, 8. The motions are therefore denied.

20          IT IS SO ORDERED.

21   DATED: May 8, 2019

22

23

24

25

26

27

28
